EXHIBIT 10.14

﻿

RESTRICTED STOCK UNIT AGREEMENT

 

     This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is by and between
Superior Energy Services, Inc. (“Superior”) and <<Participant Name>> (the “Award
Recipient”).

 

     WHEREAS, Superior maintains the 2016 Incentive Award Plan (the “Plan”),
under which the Compensation Committee of the Board of Directors of Superior
(the “Committee”) may, directly or indirectly, among other things, grant
restricted stock units payable in shares of Superior’s common stock, $.001 par
value per share (the “Common Stock”), to key employees of Superior or its
subsidiaries (collectively, the “Company”); and

 

     WHEREAS, pursuant to the Plan the Committee has awarded to the Award
Recipient restricted stock units on the terms and conditions specified below;

 

     NOW, THEREFORE, the parties agree as follows:

 

1.

AWARD OF RESTRICTED STOCK UNITS

     1.1             On <<Grant Date>> (the “Date of Grant”), and upon the terms
and conditions of the Plan and this Agreement, and in consideration of services
rendered, Superior awarded to the Award Recipient <<Number Of Awards
Granted>> restricted stock units (the “RSUs”), that vest, subject to Sections 2
and 4 hereof, in annual installments (disregarding any fractional share) as
follows:

Scheduled Vesting Date

 

Amount of RSUs To Vest

1st anniversary of the Date of Grant

 

33%

2nd anniversary of the Date of Grant

 

33%

3rd anniversary of the Date of Grant

 

Remaining balance

 

 

 

 

 

 

2.

 

TERMS OF RESTRICTED STOCK UNITS

 

     2.1             Each RSU represents the right to receive from Superior,
upon vesting, one share of Common Stock, free of any restrictions, and all
Related Credits credited to the Award Recipient’s Dividend Equivalent Account
(as such terms are defined in Section 3.1) with respect to such RSU. 

 

     2.2             Neither the RSUs nor the right to receive Related Credits
may be sold, assigned, donated, transferred, exchanged, pledged, hypothecated or
otherwise encumbered. The Award



--------------------------------------------------------------------------------

 

Recipient shall have no rights, including but not limited to, voting and
dividend rights, in the shares of Common Stock underlying the RSUs unless and
until such shares are issued to the Award Recipient, or as otherwise provided in
this Agreement.

 

     2.3             If the RSUs have not already vested in accordance with
Section 1 above, the RSUs shall vest on the earlier of:(a) the date on which the
employment of the Award Recipient terminates as the result of death or
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”)), (b) if permitted by the Committee and subject
to any additional restrictions the Committee may impose, retirement or
termination by the Company, or (c) the occurrence of a Change of Control (as
defined in the Plan). Unless the Committee determines otherwise in the case of
retirement of the Award Recipient or termination by the Company of the Award
Recipient’s employment, termination of employment for any other reason, except
termination upon a Change of Control, shall automatically result in the
termination and forfeiture of all unvested RSUs.

 

3.

 

DIVIDEND EQUIVALENTS; ISSUANCE OF SHARES UPON VESTING

 

     3.1             From and after the Date of Grant of an RSU until the
issuance of the share of Common Stock payable in respect of such RSU, the Award
Recipient shall be credited, as of the payment date therefor, with (a) the
amount of any cash dividends and (b) the amount equal to the Fair Market Value
of any shares of Common Stock, securities, or other property distributed or
distributable in respect of one share of Common Stock to which the Award
Recipient would have been entitled had the Award Recipient been a record holder
of one share of Common Stock for each RSU at all times from the Date of Grant of
such RSU to such issuance date (collectively, the “Related Credits”). All such
Related Credits shall be made notionally to a dividend equivalent account (a
“Dividend Equivalent Account”) established for the Award Recipient with respect
to all RSUs granted on the same date. All such Related Credits shall vest or be
forfeited at the same time and on the same terms as the RSUs to which they
relate. 

 

     3.2             As soon as practicable after the vesting of the RSUs, but
no later than 30 days from such date, Superior will credit the Award Recipient’s
brokerage account with the shares of Common Stock and the cash value of any
Related Credits applicable to such RSUs.  If the RSUs have vested in connection
with a Change of Control under Section 2.3, and the event constituting the
Change of Control does not qualify as a change in the ownership of the Company,
a change in the effective control of the Company or a change in the ownership of
a substantial portion of the assets of the Company under Section 409A of the
Internal Revenue Code and any related implementing regulations or guidance
(“Section 409A”), then settlement of the RSUs and distribution of the shares of
Common Stock or other property and any Related Credits shall be delayed until
the applicable vesting date set forth in Section 1 or such earlier time as
settlement would be permissible under Section 409A.  If the Award Recipient has
not established a brokerage account, the shares and any cash payment due will be
held by Superior’s transfer agent until such time as the Award Recipient opens
an account.

 





--------------------------------------------------------------------------------

 

     3.3             Upon issuance of such shares of Common Stock, the Award
Recipient is free to hold or dispose of such shares, subject to applicable
securities laws and any internal Company policy then in effect and applicable to
the Award Recipient, such as Superior’s Insider Trading Policy and Executive
Stock Ownership Guidelines.

 

4.

 

FORFEITURE OF AWARD

 

     4.1             If the Award Recipient engages in grossly negligent conduct
or intentional misconduct that either (i) requires the Company’s financial
statements to be restated at any time beginning on the Date of Grant and ending
on the third anniversary of the end of the final vesting date set forth in
Section 1 or (ii) results in an increase of the value of the RSUs upon vesting,
then the Committee, after considering the costs and benefits to the Company of
doing so, may seek recovery for the benefit of the Company of the difference
between the shares of Common Stock received upon vesting during the three-year
period following such conduct and the shares of Common Stock that would have
been received based on the restated financial statements or absent the increase
described in part (ii) above (the “Excess Shares”).  All determinations
regarding the amount of the Excess Shares shall be made solely by the Committee
in good faith.

 

     4.2             The RSUs granted hereunder are also subject to any clawback
policies the Company may adopt in order to conform to the requirements of
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
any resulting rules issued by the SEC or national securities exchanges
thereunder.

 

     4.3             If the Committee determines that the Award Recipient owes
any amount to the Company under Sections 4.1 or 4.2 above, the Award Recipient
shall return to the Company the Excess Shares (or the shares recoverable under
Section 4.2) acquired by the Award Recipient pursuant to this Agreement (or
other securities into which such shares have been converted or exchanged) or, if
no longer held by the Award Recipient, the Award Recipient shall pay to the
Company, without interest, all cash, securities or other assets received by the
Award Recipient upon the sale or transfer of such shares.  The Award Recipient
acknowledges that the Company may, to the fullest extent permitted by applicable
law, deduct such amount owed from any amounts the Company owes the Award
Recipient from time to time for any reason (including without limitation amounts
owed to the Award Recipient as salary, wages, reimbursements or other
compensation, fringe benefits, retirement benefits or vacation pay). Whether or
not the Company elects to make any such set-off in whole or in part, if the
Company does not recover by means of set-off the full amount the Award Recipient
owes it, the Award Recipient hereby agrees to pay immediately the unpaid balance
to the Company.

 

5.

 

WITHHOLDING TAXES; SECTION 409A

 

     5.1             At the time that all or any portion of the RSUs vest, the
Award Recipient must deliver to Superior the amount of income tax withholding
required by law. In accordance with



--------------------------------------------------------------------------------

 

and subject to the terms of the Plan, the Award Recipient may satisfy the tax
withholding obligation in whole or in part by delivering currently owned shares
of Common Stock or by electing to have Superior withhold from the shares the
Award Recipient otherwise would receive upon vesting of the RSUs shares of
Common Stock having a Fair Market Value equal to the minimum amount required to
be withheld (as determined under the Plan).

 

     5.2             It is intended that the payments and benefits provided
under this Agreement will comply with the requirements of Section 409A or an
exemption there from.  This Agreement shall be interpreted, construed,
administered, and governed in a manner that effects such intent.  No
acceleration of the settlement of RSUs shall be permitted unless permitted under
Section 409A.

 

6.

 

ADDITIONAL CONDITIONS

 

     Anything in this Agreement to the contrary notwithstanding, if at any time
Superior further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any such document) of the
shares of Common Stock issuable pursuant here to is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant here to, such shares of Common Stock shall not be issued,
in whole or in part, or the restrictions there on removed, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to Superior. Superior agrees to
use commercially reasonable efforts to issue all shares of Common Stock issuable
hereunder on the terms provided herein.

7.

NO CONTRACT OF EMPLOYMENT INTENDED

     Nothing in this Agreement shall confer upon the Award Recipient any right
to continue in the employment of the Company, or to interfere in any way with
the right of the Company to terminate the Award Recipient’s employment
relationship with the Company at any time.

8.

BINDING EFFECT

     This Agreement may not be transferred, assigned pledged or hypothecated in
any manner or law or otherwise, other than by will or by the laws of descent and
distribution, and shall not be subject to execution, attachment or similar
process.  This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, legal
representatives and permitted successors. Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or



--------------------------------------------------------------------------------

 

legal representatives to whom this award may be transferred by will or by the
laws of descent and distribution, the term “Award Recipient” shall be deemed to
include such person or persons.

9.

INCONSISTENT PROVISIONS

     The RSUs granted hereby are subject to the terms, conditions, restrictions
and other provisions of the Plan as fully as if all such provisions were set
forth in their entirety in this Agreement. If any provision of this Agreement
conflicts with a provision of the Plan, the Plan provision shall control. The
Award Recipient acknowledges that a copy of the Plan and a prospectus
summarizing the Plan was distributed or made available to the Award Recipient
and that the Award Recipient was advised to review such materials prior to
entering into this Agreement. The Award Recipient waives the right to claim that
the provisions of the Plan are not binding upon the Award Recipient and the
Award Recipient’s heirs, executors, administrators, legal representatives and
successors.

10.

GOVERNING LAW

     This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.  For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
the grant of RSUs or this Agreement, the parties hereby submit to and consent to
the exclusive jurisdiction of the courts of Harris County, Texas, or the federal
courts for the United States for the Southern District of Texas, and no other
courts, where this grant is made and/or to be performed.

11.

SEVERABILITY

     If any term or provision of this Agreement, or the application there of to
any person or circumstance, shall at any time or to any extent be invalid,
illegal or unenforceable in any respect as written, the Award Recipient and
Superior intend for any court construing this Agreement to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

12.

ENTIRE AGREEMENT; MODIFICATION; WAIVER

     The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained herein and may not be
modified, except as provided in the Plan, as it



--------------------------------------------------------------------------------

 

may be amended from time to time in the manner provided there in, or in this
Agreement, as it may be amended from time to time by a written document signed
by each of the parties hereto. Any oral or written agreements, representations,
warranties, written inducements, or other communications with respect to the
subject matter contained herein made prior to the execution of the Agreement
shall be void and ineffective for all purposes. The Award Recipient acknowledges
that a waiver by Superior of breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by the Award Recipient or any other Plan participant.

13.

ELECTRONIC DELIVERY; ACCEPTANCE OF AGREEMENT

     13.1         Superior may, in its sole discretion, deliver any documents
related to the Award Recipient’s current or future participation in the Plan by
electronic means or request the Award Recipient’s consent to participate in the
Plan by electronic means. By accepting the terms of this Agreement, the Award
Recipient hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by Superior or a third party designated by Superior.

     13.2         The Award Recipient must expressly accept the terms and
conditions of this Agreement by electronically accepting this Agreement in a
timely manner.  If the Award Recipient does not accept the terms of this
Agreement, this award of RSUs is subject to cancellation.

* * * ** * * * * * * * *

     By clicking the “Accept” button, the Award Recipient represents that he or
she is familiar with the terms and provisions of the Plan, and hereby accepts
this Agreement subject to all of the terms and provisions thereof. The Award
Recipient has reviewed the Plan and this Agreement in their entirety and fully
understands all provisions of this Agreement. The Award Recipient agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

 

<<Electronic Signature>>

﻿

<<Acceptance Date>>

﻿

﻿

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

﻿



--------------------------------------------------------------------------------